435 F.2d 1298
UNITED STATES of America, Appellee,v.William WASHABAUGH, Jr., William David Wentroble, Appellants.
Nos. 25971, 26101.
United States Court of Appeals, Ninth Circuit.
Nov. 6, 1970.

Lee Fee, Court Reporter, in pro. per.
Volney Brown, Jr., Beverly Hills, Cal., for William Washabaugh, Jr.
Jeremiah Casselman, Beverly Hills, Cal., for William Wentroble.
Arnold Regardie, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
ORDER RE CONTEMPT
Before CHAMBERS, ELY, and WRIGHT, Circuit Judges.
PER CURIAM.


1
Lee Fee, the respondent, the Court finds as a pro-tem reporter, has committed a contempt in failing to transcribe her reporter's notes for the record in the above cases now on appeal, and imposition of any penalty will be postponed pending observation of compliance with the following order:


2
The respondent Fee, effective November 9, 1970, will report to the United States Marshal for the Central District of California, Los Angeles, California, at his office in the United States Courthouse daily Monday to Friday (intervening holidays excepted), from 9:00 a.m. to 5:00 p.m., during which time she will devote herself to transcribing the record in the above case, and then she shall proceed on succeeding days under supervision of the Marshal with the other appeals in the United States Court of Appeals until she has completed all transcribing for which she has orders--until she has completed the task, and each day she will advise the Marshall as to how many pages she has completed.1



1
 (The Clerk of the Central District will advise the Clerk of the Court of Appeals of the title of cases in which the respondent has incomplete transcripts.  The respondent will advise the Clerk of the Court of Appeals when she has completed all transcripts for which she has orders for the Court of Appeals, and at that time she may cease reporting to the Marshal.)